     Case 2:18-cv-02066-TLN-CKD Document 87 Filed 01/28/21 Page 1 of 2




 1   Cory Barnwell, Admitted Pro Hac Vice
 2   Barnwell Law Group, P.C.
     2425 Commerce Avenue, N.W., Suite 300
 3   Duluth, Georgia 30096
 4   cbarnwell@barnwelllawgroup.com
     Phone: 678.894.4803
 5   Co-Counsel for Accuire, LLC
 6                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA
 7                            SACRAMENTO BRANCH
 8
     ZURICH AMERICAN INSURANCE                ) Case No: 2:18-CV-02066-TLN
 9   COMPANY OF ILLINOIS, New York            )
     corporation;                             )
10
                                              )
11                Plaintiff,                  )
                                              )
12
           v.                                 )
13                                            ) NOTICE OF WITHDRAWAL
     VFORCE INC., doing business as           ) OF COUNSEL AND ORDER
14
     “VFORCE STAFFING SOLUTIONS”, a )
15   California Corporation; CORTECH, LLC, )
16
     a Georgia limited liability company; and )
     DOES one through 100, inclusive;         )
17                                            )
18                Defendants.                 )
     ____________________________________)
19                                            )
20   AND RELATED ACTIONS.                     )
     ____________________________________)
21
22   TO THE COURT AND ALL PARTIES OF RECORD:
23         NOTICE IS HEREBY GIVEN in accordance with Local Rule 182(d) and Rule
24   1.16(b)(4) of the Rules of Professional Conduct of the State Bar of California that Cory
25   Barnwell of the law firm of Barnwell Law Group, P.C., 2425 Commerce Avenue, N.W.,
26   Suite 300, Duluth, Georgia 30096 withdraws as counsel of record for Third-Party
     Case 2:18-cv-02066-TLN-CKD Document 87 Filed 01/28/21 Page 2 of 2




 1   Defendant Accuire, LLC (“Accuire”) with respect to the above-captioned matter.
 2         NOTICE IS FURTHER GIVEN that Nathan W. Hicks of The Law Offices of
 3   Nathan W. Hicks and Associates, PC, 5091 Paris Way, Irvine, California 92604 shall
 4   continue as counsel of record for Accuire with respect to the above-captioned matter and
 5   that Accuire shall not be left in propria persona such that leave of Court is required for
 6   the undersigned to withdraw as counsel for Accuire.
 7
 8   Dated: January 28, 2021
 9                                                   BARNWELL LAW GROUP, P.C.
10
                                              By:    __/s/ Cory Barnwell       _______
11                                                   Cory Barnwell
                                                     Attorney for Accuire, LLC
12
13
14                                           ORDER
15
           The above withdrawal of counsel is approved.
16
           IT IS SO ORDERED.
17
18   Dated: January 28, 2021
                                                           Troy L. Nunley
19                                                         United States District Judge
20
21
22
23
24
25
26

                                                 2
